Title: To James Madison from James C. Mountflorence, 18 March 1801 (Abstract)
From: Mountflorence, James C.
To: Madison, James


18 March 1801, Paris. Reports that the Prize Council has not tried any captured U.S. vessels for several months; he is assured that no trial will occur until after exchange of ratifications. Six U.S. vessels arriving in Málaga have been placed under rigorous quarantine.
 

   
   RC (DNA: RG 59, CD, Paris, vol. 1). 1 p.; addressed to Marshall; docketed by Wagner as received 12 June. Partly in code; key not found. Coded section apparently discusses Louisiana cession.



   
   A full transcription of this document has been added to the digital edition.

